
	
		I
		111th CONGRESS
		1st Session
		H. R. 2723
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act to provide for an
		  exemption to allow an individual otherwise ineligible to travel outside the
		  United States to do so for employment purposes to pay child support arrearages,
		  and for other purposes.
	
	
		1.Exemption for certain
			 individuals to travel overseas for employment to pay child support
			 arrearagesSection 452(k) of
			 the Social Security Act (42 U.S.C. 652(k)) is amended—
			(1)in paragraph (2),
			 by striking The Secretary and inserting Except as
			 provided in paragraph (4), the Secretary; and
			(2)by adding at the
			 end the following new paragraph:
				
					(4)(A)In accordance with
				subparagraph (B), the Secretary of State, in the Secretary’s discretion, may
				exempt from the restrictions described in paragraph (2) an individual who would
				otherwise be subject to such restrictions if the Secretary determines, on a
				case-by-case basis, that such exemption is appropriate to allow such individual
				to travel outside the United States for the purpose of employment to pay the
				arrearages referred to in paragraph (1).
						(B)In making a determination regarding an
				exemption under subparagraph (A), such individual shall submit to the Secretary
				a written offer of employment from the overseas employer and shall post
				security sufficient to satisfy the arrearages at issue. The Secretary shall
				determine if such offer is bona fide and shall consider the amount of the
				arrearages at issue, any ongoing support obligation, and whether such
				individual presents a risk of flight. The Secretary may also take into
				consideration any other factors the Secretary considers relevant or appropriate
				in making such a determination. The Secretary may at any time reimpose on such
				individual the restrictions described in paragraph (2) if the Secretary
				determines that such is
				appropriate.
						.
			
